873 So.2d 542 (2004)
Gladys E. HULSE, Appellant,
v.
Reynold N. HULSE, Appellee.
No. 1D03-2653.
District Court of Appeal of Florida, First District.
May 21, 2004.
*543 Rebecca Bowen Creed, of Mills & Carlin, P.A., Jacksonville, for appellant.
Robert W. Elrod, Jr., of Robert W. Elrod, P.A., Jacksonville, for appellee.
PER CURIAM.
The former wife, Gladys E. Hulse, appeals an order denying her Supplemental Petition for Modification of Final Judgment, and granting the Motion to Dismiss filed by the former husband, Reynold N. Hulse. Specifically, the former Wife sought to increase the monthly payments from the Husband's military retirement benefits awarded to her in the final judgment of dissolution of their marriage entered some eleven years earlier. We reject appellant's contention that based upon the decisions in Petty v. Petty, 548 So.2d 793 (Fla. 1st DCA 1989), and Robinson v. Robinson, 647 So.2d 160 (Fla. 1st DCA 1994), the trial court was compelled to treat the periodic payments as alimony rather than as an equitable distribution. Unlike the judgments in those and similar cases, the Final Judgment in the case before us explicitly provided, in pertinent part:
2. Neither party shall be entitled to receive alimony....
16. The Wife ... shall receive as equitable distribution from Husband's [ ] retirement or retainer pay from the United States Navy, the sum of $700 per month, payable monthly....
(Emphasis added.)
The trial court adequately addressed the factors considered in Petty and Robinson, in light of the explicit language of the Final Judgment, and found that the former Wife's periodic payments from the former Husband's military retirement benefits were non-modifiable property distributions, and not alimony. Finding no reversible error in the trial court's ruling, we affirm the trial court's denial of the petition for modification. See, McIntyre v. McIntyre, 824 So.2d 206 (Fla. 2d DCA 2002); Hughes v. Hughes, 553 So.2d 197 (Fla. 2d DCA 1989).
AFFIRMED.
ERVIN, BOOTH, JJ., and SMITH, LARRY G., Senior Judge, concur.